Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 02/08/2021. Applicant’s argument, filed on 02/08/2021 has been entered and carefully considered. Claims 1-28 are pending.

The application filed on 09/10/2019 claiming priority to 62/729,609 filed on 09/11/2018.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered. 

	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Examiner’s Note

Claims 1-7 refer to "A method for gas detection”, Claims 8-14 refer to "A system for gas detection”, Claims 15-21 refer to "A method for gas monitoring” and Claims 22-28 refer to "A system for gas monitoring”. Claims 8-28 are similarly rejected in light of rejection of claims 1-7, any obvious combination of the rejection of claims 1-7, or the differences are obvious to the ordinary skill in the art. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oertel et al. (US 20190114893 A1), hereinafter Oertel, in view of Richards et al. (US 20180276469 A1), hereinafter Richards, further in view of Thorpe et al., (US 20170097274 A1), hereinafter Thorpe, further in view of Zhang et al (US 20190078966 A1), hereinafter Zhang.	
	
	Regarding claim 1, Oertel discloses a method for gas detection performed using a gas detection device and a camera capable of capturing an image, the method comprising (Abstract): monitoring concentrations of one or more gases one of the monitored gases ([0004], one or more gases could be one gas or a gas, the claim language has the same scope before amendment); augmenting the obtained image to overlay a value of the concentration of the gas that 10exceeds the threshold on the captured area in proximity to the gas detection device ([0015]-[0020]); and transmitting the augmented image ([0016]).  
one of the monitored gases one of the monitored gases one of the monitored gases 
	However, Richards from the same or similar endeavor teaches concentration of one of the monitored gases one of the monitored gases one of the monitored gases  ([0074]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oertel to incorporate the teachings of Richards to cost effective gas imaging camera (Richards, [0004]). Similar reasoning of modification can be applied/extended to the other related claims.
	Oertel in view of Richards discloses all the elements of claim 1 but they not appear to explicitly disclose in the cited section image by overlaying on the image one or more numerical values one of the monitored gases one or more numerical values 
	However, Thorpe from the same or similar endeavor teaches image by overlaying on the image one or more numerical values one of the monitored gases one or more numerical values (Fig. 10, [0040], concentration exceeding a predefined threshold, [0047]); transmitting the augmented image overlaid with the value of the concentration of the gas (Fig. 10, [0047], [0011], measurements are done using remote sensors, it is obvious that the composite image can be transmitted, Richards, [0027], composite image can be created and communicated, e.g., Hirata, US 20200232914 A1, Fig. 19, GSMG1, MX1, etc., also, Waxman et al., US 20180266944 A1, Fig. 14A, one or more gases or numerical values could be one gas or one numerical value, the claim language has the same scope before amendment).
 (Thorpe, Abstract). Similar reasoning of modification can be applied/extended to the other related claims.
	Oertel in view of Richards further in view of Thorpe discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section at the time when the concentration of the one of the monitored gases was determined to exceed the threshold.
	However, Zhang from the same or similar endeavor teaches at the time when the concentration of the one of the monitored gases was determined to exceed the threshold ([0052], [0135]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oertel in view of Richards further in view of Thorpe to incorporate the teachings of Zhang to accurately estimate the region of gas leak (Zhang, [0062]). Similar reasoning of modification can be applied/extended to the other related claims.

	Regarding claim 2, Oertel in view of Richards further in view of Thorpe further in view of Zhang discloses the method of claim 1, wherein in the monitoring, concentration of one or more gases are the one of the monitored gases (Oertel, [0004], Richards, [0074], it is obvious to the ordinary skill in the art, e.g., Hirata, US 20200232914 A1, Fig. 19, GSMG1, MX1, etc.).  

	Regarding claim 3, Oertel in view of Richards further in view of Thorpe further in view of Zhang discloses the method of claim 1, wherein in the transmitting, the augmented image is transmitted via a predetermined messaging technique to a predetermined party (Oertel, [0016], Richards, [0034]).  

	Regarding claim 204, Oertel in view of Richards further in view of Thorpe further in view of Zhang discloses the method of claim 1, further comprising: performing network discovery searching of a network to discover the gas detection device and the camera, the gas detection device and the camera being the one of the monitored gases (Oertel, [0011], Richards, [0023]-[0030], [0036], it is obvious to the ordinary skill in the art, e.g., Hirata, US 20200232914 A1, Fig. 19, GSMG1, MX1, etc., Matsunaga, US 20040242220 A1, [0008], Zhang et al., US 20140093174 A1, [0112], Ahmed, US 20050278047 A1, [0048], [0192], Kumar et al., US 20180206083 A1, [0058]-[0063]).  

	Regarding claim 5, Oertel in view of Richards further in view of Thorpe further in view of Zhang discloses the method of claim 4, wherein the gas detection device and the camera are wirelessly 5connected to the network (Oertel, [0016], Richards, [0034]-[0043]).  

	Regarding claim 6, Oertel in view of Richards further in view of Thorpe further in view of Zhang discloses the method of claim 1, further comprising performing object recognition on the augmented image to determine whether or not the concentration of the one of the monitored gases (Oertel, [0011]-[0016], [0020], [0045], Richards, [0039]-[0046], it is obvious to the ordinary skill in the art, e.g., Hirata, US 20200232914 A1, Fig. 19, GSMG1, MX1, etc.).  

	Regarding claim 7, Oertel in view of Richards further in view of Thorpe further in view of Zhang discloses the method of claim 1, wherein the camera is integrated with the gas detection device (Oertel, [0026], [0049], Richards, [0025], it is obvious to the ordinary skill in the art).

Regarding claim 8-28, See Examiner’s Note.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487